Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1,6 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0030211 to Davalos et al. (Davalos).
In reference to at least claim 1
Davalos teaches irreversible electroporation to treat aberrant cell masses which discloses a method comprising the steps of: positioning at least two electrodes near a target ablation zone (e.g. each electrode positioned in or adjacent the tumor to be treated, para. [0040], [0046], [0061], [0063], [0084]), applying through the positioned electrodes a first set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046]); wherein the first set of pulses are configured to result in a first treatment area within the target ablation zone (e.g. multiple pulses or bursts over a prescribed or predetermined period of time to provide treatment, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046], Figs. 12-15); monitoring a treatment parameter of the first set of pulses (e.g. monitoring impedance in real time, para. [0070], [0103], [0134]); and applying through the positioned electrodes a second set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], 
In reference to at least claim 6
Davalos discloses wherein the treatment parameter comprises a change in impedance (e.g. monitoring impedance in real time, para. [0070], [0103], [0134]). 
In reference to at least claim 10
Davalos teaches irreversible electroporation to treat aberrant cell masses which discloses a method comprising the steps of: positioning at least two electrodes near a target ablation zone (e.g. each electrode positioned in or adjacent the tumor to be treated, para. [0040], [0046], [0061], [0063], [0084]), applying through the positioned electrodes a first set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046]); wherein the first set of pulses are capable of non-thermal ablation of cells in a first treatment area within the target ablation zone (e.g. multiple pulses or bursts over a prescribed or predetermined period of time to provide treatment, methods rely on non-thermal IRE, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0047], Figs. 12-15); and applying through the positioned electrodes a second set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046]); wherein the second set of pulses are capable of non-thermal ablation of cells within a second treatment area of the target ablation zone (e.g. multiple pulses or bursts over a prescribed or predetermined period of time to provide treatment, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046], Figs. 12-15).
In reference to at least claim 11
Davalos discloses monitoring a treatment parameter of the first set of pulses (e.g. monitoring impedance in real time, para. [0070], [0103], [0134]). 
Claim(s) 1-5 and 7-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0250209 to Pearson et al. (Pearson).
In reference to at least claim 1
Pearson teaches a system and method for estimating a treatment region which discloses a method comprising the steps of: positioning two electrodes near a target ablation zone (e.g. the user inserts the probes into the patient according to the planned location, para. [0191]; the probes 22 can either operate in a monopolar or bipolar mode, para. [0040]); applying through the positioned electrodes a first set of pulses; wherein the first set of pulses are configured to result in a first treatment area within the target ablation zone (e.g. the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]); monitoring a treatment parameter of the first set of pulses (e.g. monitors the energy being delivered, monitors current delivered, para. [0210], [0214]); and applying through the positioned electrodes a second set of pulses; wherein the second set of pulses are capable of non-thermal ablation of cells within the target ablation zone (e.g. the second set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]). 
In reference to at least claim 2
Pearson discloses wherein the first set of pulses are configured to result in irreversible electroporation of cells within the first treatment area (e.g. irreversibly electroporation, para. [0039], [0090], [0224]-[0225]); and wherein the second set of pulses are configured to result in reversible electroporation of cells within the target ablation zone (e.g. can include reversible electroporation and reversible electroporation as well as irreversible electroporation, para. [0090], [0224]-[0225]).
In reference to at least claim 3

In reference to at least claim 4
Pearson discloses wherein the cells within the target ablation zone are irreversibly electroporated (e.g. irreversibly electroporation, para. [0039], [0090], [0224]-[0225]).
In reference to at least claim 5
Pearson discloses wherein the treatment parameter comprises a change in current (e.g. monitors the energy being delivered, monitors current delivered, para. [0210], [0214]).
In reference to at least claim 7
Pearson discloses wherein the treatment parameter comprises a change in voltage (e.g. monitors the energy being delivered, monitors current delivered, para. [0073], [0210],[0214]).
In reference to at least claim 8
Pearson discloses wherein the first set of pulses are configured to result in an increase in conductivity of cells in the first treatment area (e.g. the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]).
In reference to at least claim 9
Pearson discloses wherein the first set of pulses are capable of non-thermal ablation of cells within the first treatment area (e.g. the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]).
In reference to at least claim 10

In reference to at least claim 11
Pearson discloses monitoring a treatment parameter of the first set of pulses (e.g. monitors the energy being delivered, monitors current delivered, para. [0210], [0214]).
In reference to at least claim 12
Pearson discloses wherein the first treatment zone is smaller than the second treatment zone (e.g. treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, note that region 305 is substantially larger than region 339, Fig. 35, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]).
In reference to at least claim 13

In reference to at least claim 14
Pearson discloses the method further comprising the step of: waiting a delay period between applying the first set of pulses and applying the second set of pulses (e.g. waiting a certain amount of time between the delivery of sets of pulses, para. [0220]-[0221]).
In reference to at least claim 15
Pearson teaches a system and method for estimating a treatment region which discloses a method comprising the steps of: positioning two electrodes near a target ablation zone (e.g. the user inserts the probes into the patient according to the planned location, para. [0191]; the probes 22 can either operate in a monopolar or bipolar mode, para. [0040]); applying through the positioned electrodes a first set of pulses; wherein the first set of pulses are configured to result in a first treatment area within the target ablation zone (e.g. the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]); applying through the positioned electrodes a second set of pulses; wherein the second set of pulses are capable of non-thermal ablation of cells within the treatment ablation zone (e.g. the second set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]); and waiting a delay period between applying the first set of pulses and applying the second set of pulses (e.g. waiting a certain amount of time between the delivery of sets of pulses, para. [0220]-[0221]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0030211 to Davalos et al. (Davalos) in view of US 2006/0024359 to Walker et al. (Walker).
In reference to at least claims 15-17
Davalos teaches irreversible electroporation to treat aberrant cell masses which discloses a method comprising the steps of: positioning at least two electrodes near a target ablation zone (e.g. each electrode positioned in or adjacent the tumor to be treated, para. [0040], [0046], [0061], [0063], [0084]), applying through the positioned electrodes a first set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046]); wherein the first set of pulses are configured to result in a first treatment area within the target ablation zone (e.g. multiple pulses or bursts over a prescribed or predetermined period of time to provide treatment, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046], Figs. 12-15); and applying through the positioned electrodes a second set of pulses (e.g. multiple pulses or bursts over a prescribed or predetermined period of time, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046]); wherein the second set of pulses are capable of non-thermal ablation of cells within the target ablation zone (e.g. multiple pulses or bursts over a prescribed or predetermined period of time to provide treatment, para. [0008]-[0009], [0039], [0041], [0043], [0045]-[0046], Figs. 12-15). Davalos does not explicitly teach waiting a delay period between applying the first set or pulses and applying the second set of pulses. 


It would have been obvious to one of ordinary skill in the art at the time the invention to modify the method of Davalos with the teachings of Walker to include applying a set of pre- conditioning pulses as the first set of pulses to the cells to subject tissue cells in a pre-conditioning zone prior to the step of applying the plurality of irreversible electroporation treatment pulses in order to yield the predictable result of altering the biophysical properties of the cells to make it more receptive to other ablative therapies such as the electroporation pulses ([0150]). Further, Walker discloses waiting at least two minutes to allow an electrical conductivity in the pre-conditioning zone to increase (e.g. “Multiple pulses will be required with some interval between each pulse ranging from 500 msec to 5 sec", para. [0179]). As such it would have been obvious to one of ordinary skill in the art at the time of the invention to wait at least 500 msec to 5 sec after applying a plurality of pre-conditioning pulses to ensure that the preconditioning has been accomplished. 
In reference to at least claims 18-20
Davalos modified by Walker teaches a method according to claim 17. Walker further discloses the pre-conditioning pulses having a shorter pulse width than treatment pulses (e.g. para. [0023], [0058],[0125],[0150],[0172]-[0182]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,414,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite similar methods of providing treatment pulses to a target ablation zone to those within U.S. Patent No. 9,414,881 and are fully anticipated by the claims within U.S. Patent No. 9,414,881. The claims in the instant application are .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,600. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite similar methods of providing treatment pulses to a target ablation zone to those within U.S. Patent No. 10,342,600 and are fully anticipated by the claims within U.S. Patent No. 10,342,600. The claims in the instant application are more generic than the claims in U.S. Patent No. 10,342,600 and are fully anticipated by the claims recited within U.S. Patent No. 10,342,600 and any grant of patent in the instant application would improperly extend the rights granted by U.S. Patent No. 10,342,600, see MPEP 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0264752 to Rubinsky et al. which teaches electroporation controlled with real time imaging. US 2010/0204638 to Hobbs et al. which teaches irreversible electroporation and tissue regeneration. US 2012/0109122 to Arena et al. which teaches high-frequency electroporation for cancer therapy. US 2017/0348525 to Sano et al. which teaches method for enhancing and modulating reversible and irreversible electroporation lesions by manipulating pulse waveforms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792